Citation Nr: 0025583	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1944.  The veteran died in March 1994, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1994 RO decision which denied service connection 
for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

During his lifetime, the veteran's only established service-
connected condition was a psychiatric disorder, most recently 
characterized as anxiety psychoneurosis and rated 10 percent.

The veteran served on active duty in the Navy from January 
1942 to September 1944.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in January 1942, the veteran's heart and 
blood vessels were normal, and his blood pressure was 136/78.  
Hospital records dated from June 1944 to August 1944 reflect 
that the veteran was treated for psychoneurosis, mixed type.  
On examination during this hospitalization, blood pressure 
was 126/78, the heart was not enlarged to percussion, there 
was a regular rhythm, there were no murmurs, and heart tones 
were of good quality.  An August 1944 chest X-ray study was 
essentially negative, and the heart was within normal limits.  
The veteran was discharged from service due to a psychiatric 
disorder which existed prior to military service, but which 
was aggravated by service.  Service medical records are 
negative for cardiovascular disorders and for hypertension.

In a September 1944 decision, the RO established service 
connection for psychoneurosis, mixed type.

At an October 1945 VA examination, the veteran's 
cardiovascular system was clinically normal.  His blood 
pressure was 128/82.  A chest X-ray study was normal.  A 
cardiovascular disorder was not diagnosed.

At VA examinations performed in December 1946 and December 
1947 to evaluate the veteran's psychiatric disorder, a 
cardiovascular condition was not diagnosed.

At an December 1950 VA examination, the veteran's 
cardiovascular system was clinically normal.  His blood 
pressure was 140/90.  A cardiovascular condition was not 
diagnosed.

At a March 1953 VA examination, a chest X-ray study was 
normal, and his cardiovascular system was normal.  His blood 
pressure was 140/80.  A cardiovascular condition was not 
diagnosed.

Post-service medical records are negative for hypertension 
until 1955.  At a March 1955 VA examination, the veteran's 
blood pressure was 160/100.  His heart had a regular sinus 
rhythm, heart sounds were of good quality, and there were no 
murmurs.  He reported some pre-cordial pain on exertion.  A 
chest X-ray study and an electrocardiogram were normal.  The 
examiner diagnosed chronic conversion reaction, moderate, 
with schizoid features, and mild hypertension.

At a March 1958 VA examination performed to evaluate the 
veteran's psychiatric disorder, he complained of chest pain 
which occurred when he was upset.  The examiner noted that 
the veteran developed somatic manifestations of anxiety under 
stress.  The diagnosis was chronic conversion reaction, 
moderate, with schizoid features.

There are no subsequent medical records associated with the 
file.

The veteran's death certificate shows that he died at Smith 
House Health Care Center on March 4, 1994.  The immediate 
cause of death was listed as cardiopulmonary arrest, of 50 
minutes duration, due to or as a consequence of acute 
myocardial infarction (MI), of 60 minutes duration, due to or 
as a consequence of hypertension.  Parkinson's disease was 
listed as another significant condition contributing to death 
but not related to the immediate cause of death.  An autopsy 
was not performed.

In March 1994, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She 
asserted that the veteran died as a result of his service-
connected psychiatric disorder.

By a statement dated in May 1994, the appellant essentially 
contended that the veteran's service-connected psychiatric 
disorder caused hypertension, which led to an MI, which 
resulted in death.

By a statement dated in February 1995, the appellant 
reiterated many of her assertions.  She said the veteran had 
a service-connected psychiatric disorder for almost 50 years, 
and that such disorder affected his health.  She stated that 
it was a medical fact that nervousness had an impact on 
hypertension.  She contended that it was therefore at least 
as likely as not that the veteran's psychiatric disorder 
caused hypertension, which was a contributing factor in his 
death.  

In December 1997, the RO sent the appellant a letter, asking 
her to submit medical evidence to support her assertions; she 
did not respond.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for certain chronic diseases, including hypertension and 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was anxiety 
psychoneurosis.

The veteran's service medical records from his period of 
active military service (1942-1944) are negative for the 
medical conditions involved in his death in 1994, and such 
conditions were not shown for more than a decade after 
service.  The first diagnosis of hypertension was in 1955.  
There are no post-service medical records reflecting a 
diagnosis of a heart condition, other than the fatal MI.

The veteran's death certificate reveals that he died in March 
1994 and that the immediate cause of death was 
cardiopulmonary arrest, due to or as a consequence of acute 
MI, due to or as a consequence of hypertension.  Parkinson's 
disease was listed as another significant condition 
contributing to death but not related to the immediate cause 
of death.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition, 
psychoneurosis anxiety, caused or contributed to his death.  
There is no competent medical evidence linking the service-
connected psychiatric disorder to cardiovascular disease 
which first appeared years after service.  No competent 
medical evidence has been submitted to show that the fatal 
MI, hypertension, or Parkinson's disease were linked to 
service or to the established service-connected disability.  
In short, there is no competent medical evidence of causality 
as required for a well-grounded claim for service connection 
for the cause of death. Ruiz, supra; Johnson, supra.  
Statements by the appellant or her representative on such 
matters do not constitute competent medical evidence, since, 
as laymen, they have no competence to give a medical opinion 
on diagnosis or etiology of a disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.




ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

